Citation Nr: 1709734	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  13-18 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied service connection claim for back condition.

2.  Entitlement to service connection claim for lumbar degenerative joint disease and strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Notably, the Veteran submitted new and material evidence in June 2011 and this decision did not become final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO confirmed its denial in a February 2012 decision.  The Veteran timely appealed this decision.  Jurisdiction has been transferred to the RO in Little Rock, Arkansas.

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge at his local RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In a June 1998 decision, the RO denied the Veteran's claim of entitlement to service connection for a back condition.  The Veteran did not appeal that decision, and new and material evidence was not received within one year of its issuance.

2. Additional evidence received since the June 1998 RO decision is new to the record and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a back condition, and raises a reasonable possibility of substantiating the claim.

3. The evidence is at least evenly balanced as to whether the Veteran's current lumbar spine disability is related to his active military service.


CONCLUSIONS OF LAW

1. The June 1998 RO decision denying the claim of entitlement to service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The evidence received since the June 1998 decision is new and material as to the issue of service connection for a back condition and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §  3.156 (2016).

3. With reasonable doubt resolved in favor of the Veteran, his lumbar spine disability was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In June 1998, the RO denied service connection for a back condition.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156.  Under 38 C.F.R. §  3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a). 

In June 1998, the RO denied service connection as there was no evidence showing a nexus to service.

Since the June 1998 RO decision, new evidence has been submitted.  In particular, the Veteran submitted February 2011 and September 2014 positive medical nexus opinions from two private physicians.  They based their favorable medical opinions upon clinical evaluation and review of the pertinent medical history.  The Board finds this evidence to be new and material.  The petition to reopen is therefore granted.  38 C.F.R. §  3.156.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
 § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101 (3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records (STRs) and the Veteran's reports show that he injured his back in service to establish an in-service injury.  See November 1955 Hospitalization summary.  The Board notes references to a pre-service back injury in March 1955 and November 1955 reports.  However, the Veteran is presumed to not have a preexisting low back disability.  See August 1954 entrance examination report; 38 C.F.R. § 3.304.  The references to a pre-service back injury or disability are too vague and unspecific to rebut the onerous presumption of soundness.  Id.  

A current disability is established.  VA treatment records from August 2009 to the present include complaints and treatment for low back pain.  A November 2012 magnetic resonance imaging (MRI) study confirmed the presence of degenerative changes in the lumbar spine.  

There is conflicting evidence as to a nexus to service.  The January 2012 VA medical opinion weighs against the claim.  The VA examiner initially expressed a positive opinion, but then retracted it in an addendum.  He explained that he did not realize the September 1955 X-rays were negative for degenerative disease and/ or disc disease.  

In contrast, the Veteran's reports and private physician statements support the claim.  Throughout the pendency of the claim and during the January 2017 hearing, the Veteran has asserted that his current back disability is related to the initial in-service back injury.  Dr. T issued a February 2011 letter in support of the claim.  She examined the Veteran and reviewed the September 1955 hospitalization records.  She indicated that the hospitalization was related to a motor vehicle accident (MVA).  She believed the Veteran sustained a herniated disc in service and it caused the current back disability.  Dr. C furnished a September 2014 report in support of the claim.  He clinically evaluated the Veteran and considered the Veteran's reports of low back strain in service from moving heavy blankets.  He concluded that the in-service injury was consistent with the acute herniation of L4 disc.  He indicated that the herniation led to foraminal stenosis and caused the Veteran to be more susceptible to developing the current degenerative disc disease.  

The Board resolves reasonable doubt in favor of the Veteran and finds that a nexus to service is demonstrated for the current back disability.  The Board finds the Veteran credible in his reports and Dr. C.'s report, in particular, clearly articulates why the in-service injury is likely related to the current back disability.  As satisfactory evidence of an in-service injury, current disability and nexus is of record, and outweighs the contrary evidence, entitlement to service connection for lumbar degenerative joint disease and strain is warranted.


ORDER

The application to reopen the claim for service connection back condition is granted.

Entitlement to service connection for lumbar degenerative joint disease and strain is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


